DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-19 are pending.
	The prior art submitted on 4/30/20, 5/27/20, 6/9/20, and 9/25/20 has been considered.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 7, recites the limitation "the movement history" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 12, recites the limitation "the gripping force" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	Correction is required.



Claims Interpreted under 35 USC § 112 
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted 
Claim elements in this application that use the word "means" (or "step for") are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word "means" (or "step for") are presumed not to invoke 35 U.S.C.112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word ‘means,” but are nonetheless being interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an imaging unit that is provided, an upper limb motion recognition unit that recognizes, a biological signal detection unit that detects (claim 1)
an action pattern classification unit that classifies, an action related data generation unit that generates (claims 2, 4, 6, 7, 11)
a sight line detection unit that executes (claim 3)
a sound collection unit that collects, a language analysis unit that analyzes (claim 5)

a gripped object recognition unit that recognizes, a teaching related data generation unit that generates (claim 10)
a stimulus imparting unit that is attached (claim 12)
a communication unit that is provided (claims 14, 17)
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
an imaging unit (specification para. [0050])
an upper limb motion recognition unit, a biological signal detection unit (spec., para. [0058])
an action pattern classification unit, an action related data generation unit (para. [0127-0130])
a sight line detection unit (para. [0070])
a sound collection unit, a language analysis unit (para.0126])
a joint angle detection unit (para. [0139-0140])

a stimulus imparting unit (para. [0189])
a communication unit (figure 3)

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, and 5, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Einav (US 2008/0070752 A1).
	As per claim 1, Einav discloses an upper limb motion support apparatus mounted on a table for supporting upper limb motion of an operator, the upper limb motion support apparatus comprising: a support that is secured and retained on the table in a freely attachable and detachable manner and supports a main body of the apparatus (see at least figure 5, item 518; and [0143-0146] disclose an eating rehabilitation system 500, includes a table 502, and support arm 512, and extendible arm 524; also [0070-0071] disclose the rehabilitation activity includes fine motor motion of utensil 101 relative to a reference 103,e.g., a table, and one or more targets 105.  A support structure 107 is optionally provided so that system 
	As per claim 5, Einav discloses a sound collection unit that collects sound of the surrounding environment of the operator; and a language analysis unit that analyzes utterance content of the operator whose sound is collected by the sound collection unit, wherein the controller controls and adjusts the articulated arm and the end effector with motion content according to the utterance content on the basis of the utterance content of the operator analyzed by the language analysis unit (see at least [0157] disclose speech input to allow patient 128 to control the operation of the system using voice control system).
		Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 12, is rejected under 35 U.S.C. 103 as being unpatentable over Einav (US 2008/0070752 A1) in view of Simon Schatzle et al. (Applicant’s submitted .
As per claim 12, Einav discloses a feedback source which imparts a stimulus to a user of the apparatus, wherein when holding the work object by using the end effector, the controller causes the stimulus imparting unit to impart the external stimulus of a pattern and strength according to the gripping force by the end effector to the operator on the basis of the detection result of the force sensor corresponding to each finger part (see at least [0005-0007], [0011], [0045-0047], and [0156]).  Einav does not disclose a stimulus imparting unit that is attached to a desired skin surface of the operator and imparts an external stimulus to the skin surface.  However, Simon Schatzle et al. disclose vibrotactile feedback device that apply vibration stimuli to the human skin (see section I, “introduction”, and section III).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Einav by combining a stimulus imparting unit that is attached to a desired skin surface of the operator and imparts an external stimulus to the skin surface for providing feedback to the human arm in supporting upper limb motion of a user.
9.	Claim 13, is rejected under 35 U.S.C. 103 as being unpatentable over Einav (US 2008/0070752 A1).
As per claim 13, Einav does not disclose wherein a plurality of types of the end effector are prepared for each work content and the end effector can be attached in a freely attachable and detachable manner to the free end side of the articulated arm selectively according to the work content.  However, this is just an engineering design choice in order for selectively perform different user need motion control or different user.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Einav by combining a plurality of types of the end effector are prepared for each work content and the end effector can be attached in a freely attachable and detachable manner to the free end side of the articulated arm selectively according to the work content, in order for selectively support different user need motion control or different people.
10.	Claims 2-4, 6-11, 14-19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, after correct claim 7 in item 3 above. 
				Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Burdea et al. (9868012)

	. Fu et al. (US 2009/0281465 A1)
	. Carignan et al. (US 2007/0225620 A1)

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DALENA TRAN/Primary Examiner, Art Unit 3664